UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4308


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NOE COREAS-MEJIA, a/k/a Tsunami,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cr-00444-PX-3)


Submitted: October 15, 2019                                   Decided: October 17, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Anthony D. Martin, ANTHONY D. MARTIN, PC, Greenbelt, Maryland, for Appellant.
William Moomau, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Noe Coreas-Mejia seeks to appeal his 396-month sentence, imposed pursuant to a

Fed. R. Crim. P. 11(c)(1)(C) plea agreement, for conspiracy to participate in a racketeering

enterprise, in violation of 18 U.S.C. § 1962(d) (2012). Appellate counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

issues for appeal, but questioning whether Coreas-Mejia’s guilty plea was knowing and

voluntary. The Government has filed a motion to dismiss the appeal pursuant to the appeal

waiver in the plea agreement. For the reasons that follow, we dismiss in part and affirm in

part.

        “The validity of a waiver of appeal . . . is reviewed de novo, and we will enforce the

waiver if it is valid and the issue appealed is within the scope of the waiver.” United States

v. Adams, 814 F.3d 178, 182 (4th Cir. 2016).             “In the absence of extraordinary

circumstances, a properly conducted [Fed. R. Crim. P.] 11 colloquy establishes the validity

of the waiver.” Id.

        We have reviewed the plea agreement and the transcript of the Rule 11 hearing and

conclude that Coreas-Mejia knowingly and voluntarily pled guilty and waived his right to

appeal his conviction and sentence. Because Coreas-Mejia waived his right to appeal his

sentence, and because his 396-month sentence falls within the range agreed upon by the

parties in the plea agreement and is within the statutory maximum, we grant the

Government’s motion in part and dismiss his appeal of his sentence. See 18 U.S.C.

§ 3742(c)(1) (2012).



                                              2
       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious, nonwaived issues for appeal. We therefore affirm Coreas-Mejia’s conviction.

This court requires that counsel inform Coreas-Mejia, in writing, of the right to petition the

Supreme Court of the United States for further review. If Coreas-Mejia requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Coreas-Mejia.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      DISMISSED IN PART,
                                                                       AFFIRMED IN PART




                                              3